DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7-10, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (6,960,059).
Chang discloses a dual stage blower assembly comprising a rotational axis (Fig. 2B), said dual stage blower assembly comprising: a first fan (inner fan, Fig. 3B) configured to rotate about said rotational axis and comprising a first plurality blades, wherein said first plurality of blades comprise a plurality of backward curved blades; and a second fan circumscribing said first fan (the outer fan, Fig. 3B) and configured to rotate about said rotational axis, wherein said second fan comprises a second plurality of blades, wherein said second plurality of blades comprise one of a plurality of forward curved blades, a plurality of a radial blades, or a plurality of backward curved blades; at least one motor (Fig. 2A) coupled to said first fan and said second fan and configured to rotate said first fan and said second fan about the rotational axis.
Regarding claim 7, said first fan defines a first axial length and said second fan defines a second axial length substantially similar to the first axial length (Fig. 2A).

Regarding claim 9, said at least one motor comprises a mounting plate coupled to said second fan (shown at 30 in Fig. 2A).
Regarding claim 10, said first fan comprises an outer diameter, and wherein said second fan comprises an inner diameter substantially similar to the first diameter (Fig. 2B).
Regarding claim 15, Chang inherently discloses a method of assembling a dual stage blower assembly having a rotational axis, said method comprising: providing a first fan (the inner fan; Fig. 3B)configured to rotate about the rotational axis and including a first plurality blades, wherein the first plurality of blades include a plurality of backward curved blades; positioning a second fan (the outer fan) about the first fan such that the second fan circumscribes the first fan, wherein the second fan includes a second plurality of blades, wherein the second plurality of blades include one of a plurality of forward curved blades, a plurality of a radial blades, or a plurality of backward curved blades; coupling at least one motor (Fig. 2A) to the first fan and to the second fan such that the at least one motor causes the first fan and the second fan to rotate about the rotational axis.
	Regarding claim 18, positioning the second fan about the first fan comprises positioning the second fan about the first fan such that the first fan and the second fan are substantial axially aligned (Fig. 2A).

Claim 1-7, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obinelo et al. (7,435,051).

Regarding claim 2, said first fan comprises a backward curved plug fan comprising a front plate 125 and a rear plate 105, wherein said first plurality of blades 110 extend axially between said front plate and said rear plate (Fig. 1).
Regarding claim 3, said front plate defines an air inlet and said rear plate is coupled to said motor (Fig. 1).
Regarding claim 4, said second fan comprises an impeller wheel comprising a first end ring and a second end ring (the first fan and the second fan are separate and are configured to rotate in the same or opposite direction and even at different speeds; which indicates that the second fan has its own first ring and a second ring; col. 4, lines 52-62), wherein said second plurality of blades extend axially between said first end ring and said second end ring.
Regarding claim 5, said rear plate is inherently axially aligned with said second end ring as noted in col. 4, lines 52-62; Figs. 1, 9 and 10).
Regarding claim 6, said front plate is axially aligned with said first end ring (Fig. 1; col. 4, lines 52-62; Figs. 1, 9 and 10).

Regarding claim 12, the at least one motor comprises a gear system (col. 4, lines 60-62).
Regarding claim 13, said at least one motor is configured to rotate said first fan at a first speed and configured to rotate said second fan a second speed (col. 4, lines 52-54 and 60-62).
Regarding claim 15, Obinelo inherently discloses a method of assembling a dual stage blower assembly having a rotational axis, said method comprising: providing a first fan 110 (Fig. 1)configured to rotate about the rotational axis and including a first plurality blades, wherein the first plurality of blades include a plurality of backward curved blades (col. 2, lines 34-35); positioning a second fan 115 about the first fan such that the second fan circumscribes the first fan, wherein the second fan includes a second plurality of blades, wherein the second plurality of blades include one of a plurality of backward curved blades (col. 2, lines 34-35); coupling at least one motor 140 to the first fan and to the second fan such that the at least one motor causes the first fan and the second fan to rotate about the rotational axis.
Regarding claim 16, coupling the at least one motor to the first fan and to the second fan comprises coupling the at least one motor to the first fan and to the second fan such that the at least one motor is configured to rotate the first fan at a first speed and configured to rotate the second fan a second speed (col. 4, lines 52-54 and 60-62).
Regarding claim 18, positioning the second fan about the first fan comprises positioning the second fan about the first fan such that the first fan and the second fan are axially aligned (as seen in Figs. 1, 9 and 10).

Regarding claim 20, positioning the second fan about the first fan comprises positioning the second fan about the first fan such that a rear plate of the first fan is axially aligned with a second end ring of the second fan (as seen in Figs. 1, 9 and 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Obinelo.
Regarding claim 8, Obinelo discloses all the limitations except the second axial length of the second fan is not longer than the first axial length of the first fan as claimed.
Nevertheless, Obinelo also teaches combination of blade length can be varied as desired (col. 4, lines 56-60).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the blower of Obinelo with the axial length of the second fan being longer than the first axial length of the first fan to satisfy a design requirement.
 

Since the applicant has not disclosed that having the at least one motor comprises one of an axial flux electric motor or a radial flux electric motor solves any stated problem or is for any particular purpose above the fact that an electric motor is commonly used to provide rotational force to a fan, and it appears that the blower of Obinelo would perform equally well with the at least one motor comprises one of an axial flux electric motor or a radial flux electric motor as claimed by applicant, it would have been an obvious matter of design choice to modify the blower of Obinelo to utilize one of an axial flux electric motor and a radial flux electric motor to drive the blower as claimed.
Regarding claims 14 and 17, Obinelo discloses all the limitations except the second speed is not lower than the first speed as claimed.
Nevertheless, Obinelo does teach the fan ring can rotate in opposite direction or in the same direction but at different speeds; and the directions and the speeds may be selected to obtain desired pressure profiles between the fan rings (col. 4, lines 52-56).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the blower of Obinelo such that the second speed is less than the first speed to obtain desired pressure profiles.





Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Yang et al. (9,976,558), Helmbold (3,124,301) and Venderbush (2,228,425) are cited to show different duel blowers.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745